DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 Response to Amendment
2)	Applicant’s amendments to the claims filed 03/01/2022 are accepted. Claims 16 and 31 are amended; and claim 36 is new.
Response to Arguments
3)	Applicant’s arguments with respect to claims 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6)	Claims 16, 30-31 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin et al. (U.S. PGPUB 20150273151), hereinafter McLoughlin.
	Regarding claim 16, McLoughlin teaches a subassembly for a drug delivery device, the subassembly comprising:
	a housing (Fig. 2; 20);
	a drug container (Fig. 2; 12) with a needle (Fig. 2; 14) contained within the housing;
	a cap (Fig. 2; 50); and
	a spacer (Fig. 2; 56),
	wherein the housing has an inner surface forming a cavity configured to retain the drug container (as shown in Fig. 2),
	wherein the cap is configured to be releasably connected to the housing (as shown in Fig. 4),
	wherein the spacer is arranged between the cap and the housing when the cap is releasably connected to the housing (as shown in Fig. 2).

	Regarding claim 31, McLoughlin teaches a method comprising:
	providing a pre-assembled housing (Fig. 2; 17 and 20);
	arranging a drug container (Fig. 2; 12) within the housing;
	providing a cap (Fig. 2; 50);
	providing a spacer (Fig. 2; 56); and
	assembling the subassembly by placing the spacer onto at least one of the cap or the housing in such a manner that the cap and the housing are spaced apart from each other (as shown in Fig. 2).
	Regarding claim 35, McLoughlin teaches the method according to claim 31, wherein placing the spacer onto at least one of the cap or the housing comprises placing the spacer on at least one of the cap or the housing such that the spacer can be removed from the subassembly to allow a user to prime a drug delivery device comprising the subassembly by pressing the cap onto the housing (Examiner interprets McLoughlin to meet the claimed limitation, as if the spacer is removed via removal of the cap [Paragraph 0440], portion 54 of the cap may be pressed back onto the housing while priming occurs).

Regarding claim 16, Silvern teaches a subassembly for a drug delivery device, the subassembly comprising:
	a housing (Fig. 1; 12);
	a drug container (Fig. 1; 18) with a needle (Fig. 2; 50) (as shown in Fig. 2) contained within the housing (as shown in Fig. 2);
	a cap (Fig. 1; 54); and
	a spacer (Fig. 1; 56),
	wherein the housing has an inner surface forming a cavity (Fig. 1; 16) configured to retain the drug container (as shown in Fig. 2),
	wherein the cap is configured to be releasably connected to the housing (as shown in Fig. 4),
	wherein the spacer is arranged between the cap and the housing when the cap is releasably connected to the housing (as shown in Fig. 6).
	Regarding claim 17, Silvern teaches the subassembly according to claim 16, wherein the spacer is configured to be placed between the cap and the housing (as shown in Fig. 2).
	Regarding claim 18, Silvern teaches the subassembly according to claim 6, wherein the spacer has a body (Fig. 1; 70) having an inner surface forming a spacer cavity configured to be assembled on at least one of the cap or the housing (as shown in Fig. 2).

Regarding claim 20, Silvern teaches the subassembly according to claim 18, wherein the body is formed as a clamping element (as shown in Fig. 2).
Regarding claim 21, Silvern teaches the subassembly according to claim 20, wherein the clamping element is formed as a clip comprising two clamping free ends (Fig. 1; 66 and 68).
Regarding claim 22, Silvern teaches the subassembly according to claim 21, wherein at least one of the body or the two clamping free ends is elastic (Examiner interprets the two clamping free ends of Silvern to be elastic due to their ability to return to their ability to return to their initial position after deformation, thus conforming to the Merriam-Webster definition of “elastic”, as shown below).

    PNG
    media_image1.png
    236
    694
    media_image1.png
    Greyscale

Regarding claim 23, Silvern teaches the subassembly according to claim 21, wherein the two clamping free ends are angle outward (as shown in Fig. 5).

Regarding claim 26, Silvern teaches the subassembly of claim 18, wherein the body, in cross-section, encircles at least half of at least one of a proximal end of the cap or a distal end of the housing (as shown in Fig. 2).
Regarding claim 27, Silvern teache the subassembly of claim 16, wherein the spacer has a gripping lug (Fig. 1; 66 and 68) configured to be gripped by a user (as shown in Fig. 2).
Regarding claim 28, Silvern teaches the subassembly according to claim 27, wherein the gripping lug protrudes outwardly from an outer surface of the spacer (as shown in Fig. 1).
Regarding claim 29, Silvern teaches the subassembly according to claim 16, wherein the drug container is prefilled with drug (Fig. 2; 20).
Regarding claim 31, Silvern teaches a method comprising:
providing a pre-assembled housing (Fig. 1; 12);
arranging a drug container within the housing (as shown in Fig. 1);
providing a cap (Fig. 1; 54);
providing a spacer (Fig. 1; 56); and
assembling the subassembly by placing the spacer onto at least one of the cap or the housing in such a manner that the cap and the housing are spaced apart from each other (as shown in Fig. 2).

Regarding claim 33, Silvern teaches the method according to claim 31, wherein the subassembly is a control assembly, and the method further comprises inserting a drive subassembly (Fig. 1; 32, 34, 36, 38) into the control subassembly.
Regarding claim 34, Silvern teaches the method according to claim 31, wherein placing the spacer onto the cap comprises releasably arranging the spacer onto a proximal end of the cap (as shown in Figs. 1 and 2).
Regarding claim 36, Silvern teaches a drug delivery device (as shown in Fig. 1), comprising:
a subassembly, the subassembly comprising:
	a housing (Fig. 1; 12);
	a drug container (Fig. 1; 18) with a needle (Fig. 2; 50) contained within the housing (as shown in Fig. 2);
	a cap (Fig. 1; 54); and
	a spacer (Fig. 1; 56),
	wherein the housing has an inner surface forming a cavity (Fig. 1; 16) configured to retain the drug container,
	wherein the cap is configured to be releasably connected to the housing (as shown in Fig. 1), and
	wherein the spacer is arranged between the cap and the housing when the cap is releasably connected to the housing (as shown in Figs. 1 and 2).
Claim Rejections - 35 USC § 103
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10)	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Silvern in view of Fusillo (U.S. Patent No. 5473796), hereinafter Fusillo.
	Regarding claim 25, Silvern teaches the subassembly according to claim 24. While it appears that the curved inner surface has a friction enhancing surface (as shown by the ribbing in Fig. 1), Silvern does not explicitly teach the claimed limitation.
	Fusillo teaches a clamp (Fig. 3; 10) with a curved inner surface (Fig. 3; 36) wherein the curved inner surface has a friction having structure (Fig. 3; 38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curved inner surface of Silvern to explicitly have a friction enhancing structure, as taught by Fusillo. Doing so would have allowed for greater securing of the clamp to the cap.
Conclusion
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783